EXHIBIT 10.36
 
To: Alok Mohan
 
From: Doug Michels
 
Date: November 26, 2001
 
Subject: Consulting Agreement
 
As we have discussed, the continuation of your consulting agreement with the
Company is important to Tarantella’s success. We have agreed to maintain your
current terms for the next calendar year. As in 2001, this agreement is based on
25% of your time.
 

 
•
 
Term of the agreement shall be for one year commencing January 1, 2002 and will
be renewable by mutual agreement of both parties with approval by the
Compensation Committee.

 

 
•
 
As compensation for your consulting services to Tarantella, you shall receive a
fee targeted at $180,000 per year paid as follows:

 

 
•
 
$90,000 annually (paid monthly at $7500 per month) as a retainer for your
services.

 

 
•
 
$90,000 annually (paid quarterly) as a target incentive. Incentive payments
shall be made solely based upon Tarantella’s performance against its Revenue and
Operating Income measures paid in accordance with the provisions of the
Tarantella Management Incentive Plan.

 

 
•
 
In accordance with Tarantella’s policy, as an ex-CEO and member of Tarantella’s
Board of Directors, you will continue to be covered under the Company’s medical,
dental and vision plans. There will be no coverage for life insurance or
disability due to your change in status from an employee.

 
This agreement supercedes any and all prior agreements between you and the
Company. Compensation paid to you will be in lieu of other compensation normally
accorded to members of the Company’s Board of Directors. While covered under
this agreement you will specifically not receive compensation for your
participation on the Board or for attendance at committee meetings and/or board
meetings and will not be entitled to additional stock options granted to board
members on an annual basis.
 
By signing below, I am agreeing to the provisions of this agreement and waive my
right to receive such compensation and stock options as normally accorded
members of the Board.
 
/S/    ALOK MOHAN        
 
December 3, 2001

--------------------------------------------------------------------------------

Agreed: Alok Mohan
 

--------------------------------------------------------------------------------

Date      